Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00321-CR

                                         Roy Gene NEWMAN,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 13-2536-CR-C
                             The Honorable William Old, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 13, 2016

DISMISSED FOR LACK OF JURISDICTION

           Appellant was sentenced on June 15, 2015. Appellant’s notice of appeal was therefore due on

July 15, 2015. See TEX. R. APP. P. 26.2(a)(1). Appellant did not file his notice of appeal until May 11,

2016.

           A timely notice of appeal is necessary to invoke this court’s jurisdiction. Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996). A late notice of appeal may be considered timely so as to invoke our jurisdiction if

(1) it is filed in the trial court within fifteen days of the last day allowed for filing; (2) a motion for
                                                                                                       04-16-00321-CR


extension of time is filed in the court of appeals within fifteen days of the last day allowed for

filing the notice of appeal; and (3) the court of appeals grants the motion for extension of time.

TEX. R. APP. P. 26.3. Because appellant did not satisfy these requirements, we ordered him to

show cause why this appeal should not be dismissed for lack of jurisdiction. No such response was

filed.

         This appeal is therefore dismissed for lack of jurisdiction. 1

                                                            PER CURIAM

Do not publish




1
 Additionally, the clerk’s record, which contains a trial court certification stating this is a plea-bargain case and the
defendant has no right of appeal, shows this is a plea bargain case and appellant has no right to appeal. See TEX. R.
APP. P. 25.2(a)(2). Thus, even if a timely notice of appeal had been filed, this appeal would be subject to dismissal
under Texas Rule of Appellate Procedure 25.2(d). See TEX. R. APP. P. 25.2(d).

                                                          -2-